         Case 4:21-cv-00218-WS-MAF Document 6 Filed 08/25/21 Page 1 of 2



                                                                             Page 1 of 2

                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION



HENRY ANTHONY WASHINGTON BROWN,

         Plaintiff,

v.                                                          4:21cv218–WS/MAF

FLORIDA DEPARTMENT OF
CHILDREN & FAMILIES, et al.,



                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION

         Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed July 23, 2021. The magistrate judge recommends that this case be

dismissed without prejudice for failure to prosecute and to comply with a court

order.

         Upon review of the record, this court has determined that the report and

recommendation should be adopted.

         Accordingly, it is ORDERED:

         1. The magistrate judge's report and recommendation (ECF No. 5) is adopted

and incorporated by reference in this order of the court.
      Case 4:21-cv-00218-WS-MAF Document 6 Filed 08/25/21 Page 2 of 2



                                                                            Page 2 of 2

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             25th    day of    August      , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
